NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50264

                Plaintiff-Appellee,             D.C. No. 3:08-cr-00937-BEN

 v.
                                                MEMORANDUM*
PEDRO M. CASTILLO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Pedro M. Castillo appeals from the district court’s judgment and challenges

the 11-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Castillo contends that the district court procedurally erred by failing to

consider his arguments and the sentencing factors, and by failing to explain the

sentence adequately. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none.

The record reflects that the district court considered Castillo’s arguments and the

18 U.S.C. § 3583(e) sentencing factors, and sufficiently explained its

determination that a high-end sentence was warranted. See United States v. Carty,

520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Castillo next contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The 11-month sentence is substantively reasonable in light of the

sentencing factors and the totality of the circumstances, including Castillo’s

multiple breaches of the court’s trust. See Gall, 552 U.S. at 51; United States v.

Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      Finally, Castillo contends that the imposition of a custodial sentence upon

revocation of supervised release violates Apprendi v. New Jersey, 530 U.S. 466

(2000). As he concedes, this claim is foreclosed. See United States v. Santana,

526 F.3d 1257, 1262 (9th Cir. 2008).

      AFFIRMED.




                                          2                                      16-50264